Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 3/31/2021 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-10, 16-18 and 20,  are rejected under 35 U.S.C. 103(a) as being unpatentable over Ledlie,  (US 2012/0220308), (hereinafter, Ledlie) in view of Pan et al., (US 2016/0255497), (hereinafter, Pan). 
Regarding claims 1, 9 and 17, Ledlie discloses a data processing system/method/ non-transitory machine-readable medium on an electronic device, the system/method/ non-transitory machine-readable medium comprising:
 a display device to display a user interface (= display of UE 101, see [0040]);
 a location determination subsystem (= UE 101 includes a GPS receiver to obtain geographic coordinates from satellites 119, see [0041]);
 a memory device (= memory 203, see [0058]); and
 one or more processors coupled with the memory device, the location determination subsystem, and the display device, the one or more processors to execute instructions, wherein the instructions cause the one or more processors to:
receive a location request from an application executed by the one or more processors (= manager 109 records location information associated with device; and processes the location information to calculate occurrence information of the device with respect to the discrete areas, see [0067-68 and 0071]);
 determine a location for the electronic device (= collecting location information, see [0032 and 0041]);
 adjust the location for the electronic device to reduce a spatial resolution of the location (= manager 109 may retrieve and cache location-based data with respect to a plurality of user privacy levels which is associated with granularities of the determined discrete area, see [0048 and 0047]; and manager 109 may change the privacy level thus changing the associate discrete areas, see [0049-50]); and
 provide an adjusted location to the application in response to the location request (= when manager 109 changes the privacy level to a cell tower coverage area, application 107 is executed based on location-based data at the granularity level of the cell tower ID, see [0049]).
Ledlie explicitly fails to disclose the claimed limitations of: “determine that the application is authorized to receive a location at a coarse location granularity”
However, Pan, which is an analogous art equivalently discloses the claimed limitations of:
“determine that the application is authorized to receive a location at a coarse location granularity” (= device 102 determines whether the application 202 is authorized to obtain the location of device 102; and location access policy 122 may identify a level of specificity of the location that the application 202 is authorized to obtain, see [0037]).
 Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Pan with Ledlie for the benefit of achieving a communication system that includes location privacy management.

Regarding claims 2, 10 and 18 as mentioned in claims 1, 9 and 17, Ledlie further discloses the data processing system/method/ non-transitory machine-readable medium, the one or more processors further to: store the adjusted location to the memory device; provide the adjusted location in response to a subsequent location request from the application; and update the adjusted location stored to the memory device after a pre- determined period of time and after the electronic device has moved at least a threshold distance (= determining an event associated with the device for triggering updating of the cached location data; event may include significant distance movement, see [0053 and 0063]).

Regarding claims 8 and 16, as mentioned in claims 1 and 9, Ledlie further discloses the data processing system/method/ non-transitory machine-readable medium, wherein the location determination subsystem includes a receiver for a satellite-based location estimation system and the location determined at least in part via a signal received via the receiver for the satellite-based location estimation system (= UE 101 may include a GPS receiver to obtain geographic coordinates from satellites 119 to determine the current location associated with the UE 101, see [0041]). 

Regarding claim 20, as mentioned in claim 19, Ledlie further discloses non-transitory machine-readable medium, the operations further comprising determining the location at least in part via a satellite-based location estimation system (= UE 101 may include a GPS receiver to obtain geographic coordinates from satellites 119 to determine the current location associated with the UE 101, see [0041]). 

Allowable Subject Matter
3.	Claims 3-7, 11-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

  
                                               CONCLUSION 
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.